Citation Nr: 0910253	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected chronic fatigue; diffuse 
muscle, body, and joint pain; nausea; vomiting, cephalgia; 
hypersensitivity; tender points over the right side of the 
face and forehead; and weakness and numbness of the right 
half of the body due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985 and from September 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the RO.  Via the 
February 2006 rating decision, the RO granted service 
connection for chronic fatigue; diffuse muscle, body, and 
joint pain; nausea; vomiting, cephalgia; hypersensitivity; 
tender points over the right side of the face and forehead; 
and weakness and numbness of the right half of the body due 
to undiagnosed illness to which it assigned a 20 percent 
evaluation.  The Veteran is contesting the initial disability 
rating.

In the April 2007 rating decision, the RO denied entitlement 
to a TDIU.  The Veteran initiated an appeal, and the RO 
issued a statement of the case on November 4, 2008.  A timely 
substantive appeal was not filed.  Similarly, in an October 
2008 rating decision, the RO denied service connection for 
chronic fatigue syndrome.  To date, the Veteran has not filed 
a notice of disagreement (NOD) with respect to this issue.  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2008).  While special wording is not required, the 
notice of disagreement must be in terms that can be 
reasonably construed as disagreement with that determination.  
38 C.F.R. § 20.201 (2008); see also Moore v. West, 13 Vet. 
App. 69 (1999).  As such, the issues of entitlement to a TDIU 
and service connection for chronic fatigue syndrome are not 
issues before the Board.

In January 2009, the Veteran withdrew a travel Board hearing 
request.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2008).




FINDING OF FACT

The veteran's service-connected chronic fatigue; diffuse 
muscle, body, and joint pain; nausea; vomiting, cephalgia; 
hypersensitivity; tender points over the right side of the 
face and forehead; and weakness and numbness of the right 
half of the body due to undiagnosed illness is manifested by 
episodic symptoms that are relieved to some extent by over-
the-counter medication. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
chronic fatigue; diffuse muscle, body, and joint pain; 
nausea; vomiting, cephalgia; hypersensitivity; tender points 
over the right side of the face and forehead; and weakness 
and numbness of the right half of the body due to undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 
8850-5025 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess was 
provided in October 2006 and January 2007.  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, discussion 
of its provisions is not required in the VCAA notice sent to 
the veteran herein.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in October 2006 and January 2007 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, service treatment records, and has ordered VA 
examinations and opinions.  The Veteran submitted a private 
evaluation medical report.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Diagnostic Code 8850 signals an undiagnosed illness for a 
Persian Gulf War veteran most analogous to one of the 
musculoskeletal diseases found in VA's Rating Schedule.  Id.  
The Veteran's chronic fatigue; diffuse muscle, body, and 
joint pain; nausea; vomiting, cephalgia; hypersensitivity; 
tender points over the right side of the face and forehead; 
and weakness and numbness of the right half of the body due 
to undiagnosed illness is rated as analogous to fibromyalgia 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025.

The veteran's service-connected chronic fatigue; diffuse 
muscle, body, and joint pain; nausea; vomiting, cephalgia; 
hypersensitivity; tender points over the right side of the 
face and forehead; and weakness and numbness of the right 
half of the body due to undiagnosed illness has been rated 20 
percent disabling by the RO under the provisions of 
Diagnostic Code 8850-5025.  38 C.F.R. §§ 4.20, 4.71a.  


Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  38 C.F.R. § 
4.71a, Diagnostic Code 5025.

A note following Diagnostic Code 5025 provides that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

On February 2006 VA Gulf War examination, the Veteran 
complained of chronic fatigue, constant weakness, and the 
loss of 15 percent of his original stamina.  He indicated 
that he was employed as a phlebotomist and certified nurse 
from 1994 through November 2004 and he did not avail himself 
of frequent sick leave during his employment.  The Veteran 
denied frequent flare-ups of symptoms.  There was no 
nonexudative pharyngitis, no cervical or other 
lymphadenopathies, and no chronic fevers.  The Veteran denied 
major incapacitating episodes.  There were no 
hospitalizations, no immobilization, and no restriction of 
daily routine activities.  The Veteran, indeed, was caring 
for his disabled brother three days a week.  The Veteran, 
however, complained of diffuse body muscle and joint pain.  
The symptoms were daily and constant and associated with 
fatigue.  The Veteran maintained that he was unable to walk 
more than a mile or climb more than one flight of stairs.  He 
was able, however, to lift weights for an hour three times a 
week.  He also walked a mile three times a week.  Following 
exertion, the Veteran was weaker and experienced increased 
pain for 24 hours.  The joint pains were not migratory.  The 
Veteran reported morning nausea and occasional vomiting and 
vague sensitivity over the face a forehead.  For the nausea, 
he took over-the-counter medication that provided some 
relief.  For headaches, the Veteran took over-the-counter 
analgesics that provided little relief.  There were sleep 
problems for which the Veteran was taking no medication.  
Objectively, the Veteran was in no acute distress.  There 
were no obvious tender points or defects of the scalp.  No 
localized hypersensitivity was perceived.  There was no 
obvious atrophy of the facial muscles.  The examiner opined 
that the Veteran's symptomatology would not likely prevent 
him from performing his activities of daily living or 
performing the duties of general employment.  

On September 2008 VA medical examination, the Veteran 
indicated that he lost 30 to 40 percent of his original 
stamina.  He experienced constant fatigue accompanied by 
generalized muscle aches and pains as well as overall body 
pain.  Activity exacerbated symptoms.  He reported that he 
did not take any specific medications for these complaints 
except for ibuprofen, which provided some relief/improvement.  
For exercise, the Veteran walked half a mile a few times a 
week.  He also stretched and performed whirlpool exercised 
two or three times a week.  The Veteran reported that he 
could walk one mile or climb one flight of stairs at a time.  
The Veteran indicated that he used a cane due to right-sided 
weakness.  He denied low-grade fever.  There was no 
nonexudative pharyngitis and no palpable cervical or axillary 
lymph nodes.  The Veteran asserted that he could not perform 
moderate activity but could not answer whether fatigue lasted 
more than 24 hours after exercise.  The Veteran was 
experiencing chronic headaches but denied migratory joint 
pain.  His use of Motrin was noted to help with his headaches 
as well.  The Veteran reported neurologic symptoms and sleep 
disturbance from PTSD.  The Veteran was able to perform his 
daily routine of simple activities, and there were no major 
incapacitating episodes or flare-ups.  There were no 
prolonged hospitalizations, and there was no immobilization 
due to chronic fatigue.  The Veteran was living alone and 
drove a car.  Objectively, muscle strength was normal except 
that it was 4/5 in the right-sided limbs.  There was no 
muscle wasting and no obvious swelling, tenderness, redness, 
or warmth of the joints.  Movement of the joints was within 
normal limits.  There were no fibromyalgic tender points.  
The Veteran was alert and fully oriented.  


Based on the symptomatology described above, a 40 percent 
evaluation is not warranted under Diagnostic Code 5025 for 
the Veteran's service-connected chronic fatigue; diffuse 
muscle, body, and joint pain; nausea; vomiting, cephalgia; 
hypersensitivity; tender points over the right side of the 
face and forehead; and weakness and numbness of the right 
half of the body due to undiagnosed illness.  While the 
Veteran has asserted that he has continued to loose stamina 
and near constant symptomatology, there is no showing that 
the manifestations of the Veteran's service-connected 
disability are entirely resistant to therapy.  Indeed, he 
used only over-the-counter medication, which appears to ease 
most symptoms.  This has been true throughout the pendency of 
the appeal.  Thus, an increased rating is not for application 
at any time during the appellate period.  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 8850-5025; Fenderson, supra.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2008) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2008) provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  While the Veteran's service-connected 
disability is not wholly musculoskeletal in nature, the Board 
will consider the foregoing provisions.  No limitation of 
motion has been shown.  Further, there has been no objective 
showing of weakened movement, excess fatigability, or 
incoordination.  Thus, no further compensation under these 
provisions need be considered.

Alternate rating codes have been considered in the evaluation 
of the Veteran's chronic fatigue; diffuse muscle, body, and 
joint pain; nausea; vomiting, cephalgia; hypersensitivity; 
tender points over the right side of the face and forehead; 
and weakness and numbness of the right half of the body.  
Particular attention has been given to an evaluation under 
Diagnostic Code 6354, Chronic fatigue syndrome.  The 
evaluation of chronic fatigue syndrome includes debilitating 
fatigue and various forms of cognitive impairment.  However, 
notwithstanding the fact that that both the February 2006 and 
September 2008 VA examinations specifically found that the 
Veteran's chronic fatigue did not meet the definition of 
chronic fatigue syndrome, the Board observes that the RO 
specifically denied service connection for chronic fatigue 
syndrome.  Rating the Veteran's chronic fatigue under 
Diagnostic Code 6354 would therefore be unwarranted.  No 
other diagnostic code has been identified that result in a 
more appropriate rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected chronic fatigue; diffuse muscle, body, and joint 
pain; nausea; vomiting, cephalgia; hypersensitivity; tender 
points over the right side of the face and forehead; and 
weakness and numbness of the right half of the body is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's chronic fatigue disability 
with the established criteria found in the rating schedule 
for fibromyalgia shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his chronic 
fatigue; diffuse muscle, body, and joint pain; nausea; 
vomiting, cephalgia; hypersensitivity; tender points over the 
right side of the face and forehead; and weakness and 
numbness of the right half of the body.  Indeed, it does not 
appear from the record that he has been hospitalized at all 
for that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the chronic fatigue; diffuse muscle, body, and joint 
pain; nausea; vomiting, cephalgia; hypersensitivity; tender 
points over the right side of the face and forehead; and 
weakness and numbness of the right half of the body or in 
concert markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 20 percent for service-connected 
chronic fatigue; diffuse muscle, body, and joint pain; 
nausea; vomiting, cephalgia; hypersensitivity; tender points 
over the right side of the face and forehead; and weakness 
and numbness of the right half of the body due to undiagnosed 
illness is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


